SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-18F-1 Notification of Election Pursuant to Rule 18f-1 Under the Investment Company Act of 1940 FORUM FUNDS II NOTIFICATION OF ELECTION The undersigned registered open-end investment company hereby notifies the Securities and Exchange Commission that it elects to commit itself to pay in cash all redemptions by a shareholder of record as provided by Rule 18f-1 under the Investment Company Act of 1940.It is understood that this election is irrevocable while such Rule is in effect unless the Commission by order upon application permits the withdrawal of this Notification of Election. SIGNATURE Pursuant to the requirements of Rule 18f-1 under the Investment Company Act of 1940, the Registrant has caused this notification of election to be duly executed on its behalf in Portland, Maine on the5th day of November 2013. FORUM FUNDS II /s/ Stacey E. Hong By:Stacey E. Hong Title:President andPrincipal ExecutiveOfficer Attest: /s/ Karen Shaw Name:Karen Shaw Title:Principal Financial Officer
